Title: To James Madison from George French, 26 April 1814 (Abstract)
From: French, George
To: Madison, James


        § From George French. 26 April 1814, Bustleton. “Having had the honor of addressing a few lines to your Excellency last Summer [not found], giving certain information which I obtained at that time, relative to Persons who were employed in furnishing the Enemy, then in the Delaware with Provisions, I am now emboldened once more to address your Excellency, impressed with the full conviction that your Excellency’s magnanimity will induce you readily to forgive the liberty, from one whose principles are truly Democratic & friendly to your Excellency’s Administration, and which I shall hereafter prove by documents from the first Characters in this part of the Country. My Object in pening this my humble epistle to your Excellency, is to represent, that as there is not any Commercial Agent from Our Government resident at the Port of Havanah, And that as I have lived a Considerable time in the Portuguese Sea Ports, as a Merchant, I viewed with considerable regret, the many abuses Committed toward the American Flag, for the want of such Agent, And being well convinced that many inconveniences, equally well as Confiscation of American vessels & property shipped therein, wd. & could be prevented, by the Appointment of a Commercial Agent at the Spanish Port above named, induces me to Offer my Services in that Capacity to your Excellency, to whom I most Respectfully beg leave to acquaint, that no other than pure motives of the most disinterested nature stimulates me to pray for the nomination, And being about to proceed thence shortly for the purpose of Establishing An American Commission House under the auspices of my friends in this Country, I am perfectly willing to accept of the Appointment without any other fee or reward more than the satisfaction which I may derive from rendering a Service to My Country, And Should your Excellency in your Wisdom be pleased to confer on me the situation, I pledge myself that no exertion shall be wanted on my part to fulfill the situation with Honor to myself, & Satisfaction to those who may require my Services, And should your Excellency deem it expedient to Appoint A person in such situation, & will condescend to cause a line being written me to that effect, I shall without delay, furnish your Excellency with such documents as will at once prove to your Excellency my

Ability for filling the situation, as also sufficient to convince yr. Excellency of my Respectability & standing in Society.”
        Adds in a postscript: “My address is Bustleton Holmsburgh Philada. County.”
      